Title: To Alexander Hamilton from John F. Mercer, 31 January 1793
From: Mercer, John F.
To: Hamilton, Alexander



Philadelphia Jany. 31. 1793.
Sir

I receiv’d a letter from you containing several enclosures the Evening before I left Annapolis, & in the hurry of departure the package was left behind. I have since repeatedly written to have it forwarded to me but as this has not yet been done, I conclude that it is mislaid & that I shall not receive it whilst here. I must rely altogether therefore on my memory for the contents & will only suppress a wish that this Controversy might draw to a conclusion, as protraction has given room for many injurious calumnies—such as that I had denied at Philadelphia what I had asserted in Maryland—this I was told had been explicitly declar’d at the State House in Annapolis where the Legislature were then in Session during my absence, & I felt it ⟨therefore necessary⟩ to place every paper that had in any manner passed between us & relative to the subject in the hands of Mr. George Mann for the perusal of any person, on whom he coud rely for their return.
After premising thus, I now declare generally that the Statements & Certificates Contain’d in your last exhibit full as much candor & much more truth, than I coud have expected from the preceding violence of the parties, all of whom excepting Mr. Key & Mr. Cramptin (who also voted against me) were the principal partizans in the late opposition. In my general observations I mean to exclude Majr. Ross’s own statements & Remarks. I have invariably declin’d answering directly any letter from him or expressing any sentiment relative to his Conduct on my Election unless when calld on in the public prints & I shall in this indirect manner commit myself as little as possible. It may not however be amiss to observe that it [is] not a legal attempt, to prove words declard to be spoken at Marlbrough by evidence of what was said at Annapolis, for the very obvious reason that there is not an opportunity of producing opposite testimony. However Capn. Campbells statement may perhaps set this in a clear light. He brought your transactions in the purchase of Stock forward himself & produced the Law under which you acted sanction’d by the implied approbation of the President & a Majority of the Board. He states this conduct to have arisen from a conversation I had with him on the subject of the procedure of that Board, & in fine that conversation & the discussion turning on yr. Conduct under the Law & his not suggesting that I exhibited you in any manner as dealing in Stocks on yr. own Acct. must evidence, that no such surmise was entertain’d there, as Majr. Ross is supposed to have brought forward in his publication viz. that you dealt in Stock on your own acct. directly or indirectly. It will be also proper to remark that altho’ the Questions in which you were involv’d were the leading or ostensible reasons originally assigned for the opposition to me as stated by Capn Campbell which however cannot be reconcild with his avow’d intention of offering for my District before I ever came to Congress, yet as brought before the public they were but a small part of his charges—these related chiefly to my conduct as a Member of the State Legislature & only gave way to the introduction of ye. subject as the Capital ground, after Major Ross took up his pen, & as my observations were all in reply to Capt. Campbells charges which I had Stated by impartial Persons in writing in Order to comment on whenever I spoke, it will account for the reiteration of similar observations in several distinct parts of the District.
With regard to the particular Certificates after remarking the uncandid insinuation that I had procurd Certificates from persons friendly to my Election & had meant to infer the contrary, & stating what appears evidently on the fact of the Letter that the Gentlemen whom I had selected for moderatn & integrity, two on each side were furnished with a Copy of that Letter before I receiv’d any answer or coud possibly divine, that Mr. Rozier & Mr. Young woud not be as willing & as explicit as the other two Gentlemen. I must fully admit that what Mr. Key states who was present at Marlbrough is the fact as far as it states facts. It shoud have gone farther & stated that I had explain’d that this conduct was founded on what I conceiv’d false principles of supporting public credit. The conclusion is Mr. Key’s it was not mine. Mr. Cramptin’s did not appear to me to be explicit it only seems to corroborate Majr. Ross’s publication by a general kind of warranty without descending to any particulars. There is no Certificate that insinuates that I wished to impress the public Mind with the Idea that you were a speculator in any sense of the word; unless it may be a part of Mr. Worthingtons Certificate & this is not explicit & certainly admits of a different exp[la]nation. To say you were the head of the speculators, coud fairly be construed that they were under your patronage, & If I used any language of this kind which I cannot recollect that must have been the idea. For the contrary if it had been the case must have appeared explicitly from some one person as I spoke several times & pains have not been spared & the selection not such as to promise a very candid statement. Messrs. Wallace & Davidson, state generally that I meant to make unfavorable impressions with respect to you & that people must have taken me as a great Enemy from what I said. I neither did nor do mean to impress any one that what I said was intended to raise your reputation as Member of the Government, not did I mean to promote it in any manner, but this I repeat that I spoke nothing that coud tend in my opinion to wound your honesty or integrity—which at that time I thought unimpeach’d & which I do not at this moment intend to insinuate any thing against. I certainly used language in every respect much more favorable than I had done before on the floor of Congress, & which had been very generally promulgated.
Capt. Campbell has stated the substance of private conversation in which he acknowledges that ye. subject was introduc’d by himself & he has committed several errors perhaps from want of recollection—particularly with regard to a precise Sum of 200,000 dollars. I never knew the sum & he must have got this else where. Some of the errors I recollect to have contradicted before the first assemblage at Annapolis, but in general the conversation is such as really passed & altho’ my authorities may have not been accurate, yet they were such as warranted my language in the manner in which the thing actually came forward. I recollect to have particularly declard that I never had said or thought that you were any how personally or pecuniarily interested with Duer, & particularly stated my idea on that subject, that Duer was favor’d from motives of personal friendship in whatever transactions he was concern’d in that were connected with your office. With respect to the whole opposition agt. me, wherever it commenc’d it will ever be a disgrace to the opponents in its conduct & its event—deduct Mr. Thomas’s personal Warm friends & Relatives & a numerous Religious Society who heretofore attach’d to me & my politics were seperated by the Negro business in the State Legislature. There never was a more feeble & contemtable Opposition for Numbers Wealth & Character. After this detail I here again repeat what I formerly said that I neither did directly or indirectly represent you as any wise pecuniarily concern’d in purchasing or Selling Stock or impeach your honor or honesty. That I have been led into this business with provocation & that the attack has not been on my side—that altho I am infinitely above retorting the terms you have used, because it woud be but a paltry compromise with a delicacy really offended. Yet I again place myself on the ground of my original reply & without fearing or provoking any personal difference, I shall let it rest with you to decide whether any or what further steps the present controversy may require.
I am with due respects &c

John F. Mercer

